DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7, 10, and 14 are amended, and claims 1-20 filed 12/30/21 are pending. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1-6 are drawn to a system, 7-13 are drawn to a method, and 14-20 are drawn to computer-readable media (will be statutory if overcomes 101 rejection as described below), all of which are statutory classes of invention.    
Nevertheless, independent claims 1, 7, and 14 are directed in part to an abstract idea. The claims are drawn to a commercial or legal interactions under certain methods of organizing human activity, or prioritizing SKUs in cost-based inventory allocation, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: 

preparing an inventory allocation plan for a preset period of time to stock a percentage of the inventory of the one or more items across the network of distribution centers based on at least a respective shipping cost sensitivity metric to be assigned to each identifier of the one or more identifiers for a respective item of the one or more items; 
determining, using a sequential network optimization algorithm, the respective shipping cost sensitivity metric for each identifier of the one or more identifiers for the one or more items in the inventory based on a respective sales volume, a respective billable weight, and a respective shipping zone for each of the one or more items; 
increasing the respective shipping cost sensitivity metric for each identifier when at least one of the respective sales volume, the respective billable weight, or the respective shipping zone for each of the one or more items increases while one or more others of the respective sales volume, the respective billable weight, the respective shipping zone for each of the one or more items remain constant; 
determining, with a site-to-store shipping system of the system, a respective back-haul percentage of each identifier to transport the inventory from the network of distribution centers, wherein the respective back-haul percentage is based on a volume of each identifier shipped from the network of distribution centers to brick-and-mortar retail stores of a vendor; 

increasing a respective ranking of each identifier as the respective shipping cost sensitivity metric of each identifier increases; 
stocking first ones of the one or more items having higher-ranking ones of the one or more identifiers first in a distribution center of the network of distribution centers; 
and stocking second ones of the one or more items having lower-ranking ones of the one or more identifiers in a remaining space within the distribution center of the network of distribution centers.
These steps are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of prioritizing SKUs in cost-based inventory allocation with generally recited computer elements such as processors and databases. Accordingly, the processors and databases computer elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors and databases computer elements to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-4, 8-10, and 15-17 are directed in part to an abstract idea. The claims are drawn to a mathematical formulas or equations under mathematical concepts, or prioritizing SKUs in cost-based inventory allocation, in this case. The dependent claims recite formula steps which are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as mathematical formulas or equations but for the recitation of generic computer elements, then it falls within the “Mathematical Formulas or Equations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Regarding dependent claims 5, 12, and 19, the claims are directed to limitations which server to limit by specific shipping/delivery method. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claims 11 and 18, the claims are directed to limitations which server to limit by owning by same or different vendors. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
4.	Claims 14-20 do not fall within at least one of the four categories of patent eligible subject matter because claims 14-20 are directed to a transitory signal (i.e. computer readable medium) as claim 14 recites “computer readable-media” rather than a “non-transitory computer-readable media.”
The term “computer-readable media” is broad enough to include a transitory signal. Transitory signals are defined according to the “Microsoft Press Dictionary Definition” or “IEEE Definition”. According to MPEP § 2106, however, there are four categories of invention: process, machine, article of manufacture or composition of matter. Therefore, as “transitory signals” are neither a category of invention nor a subset of one of the categories, “transitory In re Nuijten, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007) (slip. op. at 18).
Claims 15-20 are also rejected as each depends on claim 14.
Response to Arguments
5.	Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. Applicant’s arguments, with respect to 35 USC 103 however, have been fully considered and are found to be persuasive, therefore the 35 USC 103 rejection has been removed.
The applicant’s arguments with respect to 35 USC 101 have not been found to be convincing. With regards to 101, the Examiner respectfully disagrees. 
Regarding Applicant’s argument that the claims integrate the alleged abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f).  Here, the claims recite processors and databases configured to perform claim functions and steps such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).


Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees. The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of prioritizing SKUs in cost-based inventory allocation.  The claims of the instant application describe an improvement to a business process i.e., inventory management, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
: Kosior (Demand chain modeling utilizing logistical based costing, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687